Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1;
While it is known for a user to be able to select a location for pickup in rideshare applications, such as in Dubielzyk, Moore, Tolkin, and more generally in Uber and Lyft, it is not known to specifically choose a direction for the pickup to occur in addition to the location. Most applications rely on selecting a side of the street (Dubielzyk, Figs 12-13) or having the application suggest a location of pickup (Tolkin, paragraph 0015); however, this does not include selecting a specific direction for pickup as claimed. Others, such as Moore (Fig 3b, paragraph 0032) indicate a direction of the street or of arrival/pickup to the user, but does not allow for the user to explicitly select a specific direction. Additionally, as argued by the applicant, there are scenarios in which choosing a specific direction results in a different outcome than the relevant prior art, as disclosed on page 9 of the remarks on 09/03/2021. As indicated in the aforementioned example as argued by the applicant, an intersection corner can be associated with multiple directions, and thus would result in a different outcome.
Furthermore, it would not be obvious to one of ordinary skill in the art to add such a selection either, as the selection of a location implicitly indicates a direction of travel in the use cases known in the prior art. 
Therefore, due to the apparent novelty and lack of obviousness, independent claim 1 is considered allowable. Similarly, independent claim 12 is considered allowable.
At least by their nature on allowable material, dependent claims 2-11 and 13-20 are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662